 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       CHARLES D. RIEL,                              No. 2:01-cv-0507 MCE DB
12                        Petitioner,                  DEATH PENALTY CASE
13             v.
14       WARDEN, San Quentin State Prison,             ORDER
15                        Respondent.
16

17            The parties previously moved to vacate the March 30, 2020 evidentiary hearing and all

18   related deadlines. (ECF No. 585.) The court granted the motion and set a status conference for

19   May 1, 2020. (ECF No. 586.) However, the court did not further specify that all related

20   deadlines were also vacated. Accordingly, the court will clarify that the pre-evidentiary hearing

21   previously set for March 20, 20201 at 1:30 p.m. is vacated. Additionally, due to the court’s

22   unavailability, the status conference set for May 1, 2020 will be continued.

23   ////

24   ////

25   ////

26   ////

27
     1
      The hearing on petitioner’s motion to vacate the order (ECF No. 590) remains scheduled for
28   March 20, 2020 at 10:00 a.m. in courtroom # 27.
                                                      1
 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. The pre-evidentiary hearing scheduled for March 20, 2020 1:30 p.m. hearing is

 3                 vacated; and

 4            2. The status conference is continued to May 8, 2020 at 10:00 a.m. in courtroom # 27.

 5   Dated: March 9, 2020
 6

 7

 8

 9

10

11

12
     DB:12
13   DB/orders-capital/riel.sched.vac

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
